This appeal is here on an order sustaining a demurrer to the affirmative defense and cross-complaint of appellant John Manos.
It is stated in the brief of appellant that he elected to stand on the allegation of the affirmative answer and cross-complaint. He did not ask leave to plead further, and there is no judgment in the record dismissing his affirmative answer and cross-complaint.
[1] Although respondent has made no motion to dismiss the appeal, either in the briefs or otherwise, it *Page 268 
is well settled by our decisions that no appealable judgment was entered, and the appeal must be dismissed upon our own motion.
The appeal is therefore dismissed.